 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOSHUA DAVIS BLAND,                                 Case No. 1:18-cv-01141-LJO-EPG-HC

12                  Petitioner,                          FINDINGS AND RECOMMENDATION TO
                                                         GRANT RESPONDENT’S MOTION TO
13          v.                                           DISMISS, DISMISS PETITION FOR WRIT
                                                         OF HABEAS CORPUS, DENY
14   KEN CLARK,                                          PETITIONER’S MOTION FOR DECREE
                                                         PRO CONFESSO, DENY PETITIONER’S
15                  Respondent.                          MOTION TO COMPEL, AND DENY
                                                         PETITIONER’S REQUEST FOR JUDICIAL
16                                                       NOTICE

17                                                       (ECF Nos. 16, 26, 27, 49)

18

19         Petitioner Joshua Davis Bland is a state prisoner proceeding pro se with a petition for

20 writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2014 convictions in

21 the Fresno County Superior Court for possession of child pornography. As the instant petition

22 was filed outside 28 U.S.C. § 2244(d)(1)’s one-year limitation period, the undersigned

23 recommends granting Respondent’s motion to dismiss and dismissing the petition as untimely.

24                                                  I.

25                                         BACKGROUND

26         On February 5, 2014, Petitioner was convicted by a jury in the Fresno County Superior

27 Court of one count of possession of child pornography and one count of possession of child

28 pornography with a prior conviction. Petitioner was sentenced to two consecutive imprisonment


                                                    1
 1 terms of twenty-five years to life. (LD1 1). On March 8, 2016, the California Court of Appeal,

 2 Fifth Appellate District affirmed the judgment. (LD 2). Petitioner did not seek review in the

 3 California Supreme Court. (ECF No. 16 at 2).2 Petitioner filed sixteen state post-conviction

 4 petitions, which were all denied. (LDs 3–34).

 5            Petitioner previously filed a federal petition for writ of habeas corpus challenging his

 6 2014 convictions in this Court. On March 27, 2018, the petition was dismissed without prejudice

 7 for failure to exhaust state court remedies. (LDs 35–38).

 8            On August 15, 2018,3 Petitioner constructively filed the instant federal petition for writ of

 9 habeas corpus. (ECF No. 1). On November 20, 2018, Respondent filed a motion to dismiss,

10 arguing that the petition was filed outside the one-year limitation period and is unexhausted.

11 (ECF No. 16). Petitioner filed an opposition, and Respondent filed a reply. (ECF Nos. 23–25).

12            On April 4, 2019, the undersigned issued findings and recommendation recommending

13 that Respondent’s motion to dismiss be granted and the petition be dismissed as untimely. (ECF

14 No. 29). On May 20, 2019, Petitioner filed objections to the findings and recommendation,

15 arguing that he is entitled to equitable tolling due to various traumatic experiences in custody

16 that have caused Petitioner to suffer from post-traumatic stress disorder, agoraphobia, panic

17 attacks, depression, and extreme anxiety. (ECF No. 32). On May 29, 2019, the undersigned

18 vacated the findings and recommendation. (ECF No. 33). Respondent and Petitioner filed

19 supplemental briefs on the issue of equitable tolling. (ECF Nos. 42, 44).
20                                                                 II.

21                                                        DISCUSSION

22            A. Statute of Limitations

23            On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act

24 of 1996 (“AEDPA”). AEDPA imposes various requirements on all petitions for writ of habeas

25   1
       “LD” refers to the documents electronically lodged by Respondent on December 12, 2018 and September 25,
     2019. (ECF Nos. 20, 43).
26   2
       Page numbers refer to the ECF page numbers stamped at the top of the page.
     3
       Pursuant to the mailbox rule, a pro se prisoner’s habeas petition is filed “at the time . . . [it is] delivered . . . to the
27   prison authorities for forwarding to the court clerk.” Hernandez v. Spearman, 764 F.3d 1071, 1074 (9th Cir. 2014)
     (alteration in original) (internal quotation marks omitted) (quoting Houston v. Lack, 487 U.S. 266, 276 (1988). The
     mailbox rule applies to both federal and state habeas petitions. Campbell v. Henry, 614 F.3d 1056, 1059 (9th Cir.
28   2010). Respondent applies the mailbox rule in the motion to dismiss. (ECF No. 16 at 2 n.2).


                                                                    2
 1 corpus filed after the date of its enactment. Lindh v. Murphy, 521 U.S. 320 (1997); Jeffries v.

 2 Wood, 114 F.3d 1484, 1499 (9th Cir. 1997) (en banc). The instant petition was filed after the

 3 enactment of AEDPA and is therefore governed by its provisions. AEDPA imposes a one-year

 4 period of limitation on petitioners seeking to file a federal petition for writ of habeas corpus. 28

 5 U.S.C. § 2244(d)(1).

 6              1. Commencement of the Limitation Period

 7              Section 2244(d) provides:

 8                       (1) A 1-year period of limitation shall apply to an application for a
                         writ of habeas corpus by a person in custody pursuant to the
 9                       judgment of a State court. The limitation period shall run from the
                         latest of –
10
                              (A) the date on which the judgment became final by the
11                            conclusion of direct review or the expiration of the time for
                              seeking such review;
12
                              (B) the date on which the impediment to filing an application
13                            created by State action in violation of the Constitution or laws
                              of the United States is removed, if the applicant was prevented
14                            from filing by such State action;
15                            (C) the date on which the constitutional right asserted was
                              initially recognized by the Supreme Court, if the right has been
16                            newly recognized by the Supreme Court and made
                              retroactively applicable to cases on collateral review; or
17
                              (D) the date on which the factual predicate of the claim or
18                            claims presented could have been discovered through the
                              exercise of due diligence.
19
20 28 U.S.C. § 2244(d)(1).

21              In most cases, the limitation period begins running on the date that the petitioner’s direct

22 review became final. As Petitioner did not appeal to the California Supreme Court, his judgment

23 became final when his time for seeking review with the state’s highest court expired. Gonzalez v.

24 Thaler, 565 U.S. 143, 150 (2012). The time to seek review with the California Supreme Court

25 expired on April 18, 2016,4 forty days after the Court of Appeal’s decision was filed. See Cal. R.

26
     4
         Forty days after the Court of Appeal’s decision, April 17, 2016, fell on a Sunday. Accordingly, the time to seek
27 review continued to run until the next business day. See Cal. R. Ct. 1.10(a) (“The time in which any act provided by
     these rules is to be performed is computed by excluding the first day and including the last, unless the last day is a
28 Saturday, Sunday, or other legal holiday, and then it is also excluded.”).


                                                                 3
 1 Ct. 8.366(b)(1) (“[A] Court of Appeal decision . . . is final in that court 30 days after filing.”);

 2 Cal. R. Ct. 8.500(e)(1) (“A petition for review must be . . . filed within 10 days after the Court of

 3 Appeal decision is final in that court.”). The one-year limitation period commenced running the

 4 following day, April 19, 2016, and absent tolling, was set to expire on April 18, 2017. See

 5 Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001) (citing Fed. R. Civ. P. 6(a)).

 6          2. Statutory Tolling

 7          The “time during which a properly filed application for State post-conviction or other

 8 collateral review with respect to the pertinent judgment or claim is pending shall not be counted

 9 toward” the one-year limitation period. 28 U.S.C. § 2244(d)(2). A habeas petition that is

10 untimely under state law is not “properly filed.” Pace v. DiGuglielmo, 544 U.S. 408, 413 (2005).

11 Therefore, “none of the time before or during the state court’s consideration of an untimely

12 petition is tolled for purposes of AEDPA’s limitations period.” Curiel v. Miller, 830 F.3d 864,

13 868 (9th Cir. 2016) (en banc) (citing Evans v. Chavis, 546 U.S. 189, 197 (2006)). “[I]f a

14 California court dismisses a habeas petition without comment, or even if it reviews a petition on

15 the merits without discussing timeliness, a federal court ‘must itself examine the delay in each

16 case and determine what the state courts would have held in respect to timeliness.’” Robinson v.

17 Lewis, 795 F.3d 926, 929 (9th Cir. 2015) (quoting Chavis, 546 U.S. at 197–98).

18          California courts apply a general “reasonableness” standard to determine whether a state

19 habeas petition is timely. Carey v. Saffold, 536 U.S. 214, 222 (2002). Because “California courts
20 had not provided authoritative guidance on this issue,” the Supreme Court in Chavis “made its

21 own conjecture . . . ‘that California’s “reasonable time” standard would not lead to filing delays

22 substantially longer than’ between 30 and 60 days.” Robinson, 795 F.3d at 929 (quoting Chavis,

23 546 U.S. at 199). However, if a petitioner demonstrates good cause, California courts allow a

24 longer delay. Robinson, 795 F.3d at 929 (citing In re Robbins, 18 Cal. 4th 770, 780 (1998)).

25                  a. First Through Eighth State Petitions

26          Petitioner’s first through eighth state petitions were filed and denied before the one-year

27 limitation period commenced. (LDs 3–18). Accordingly, Petitioner is not entitled to statutory

28 tolling for the period during which these petitions were pending. See Waldrip v. Hall, 548 F.3d


                                                       4
 1 729, 735 (9th Cir. 2008) (finding that a state habeas petition filed and denied before the federal

 2 limitations period began to run “ha[s] no effect on the timeliness of the ultimate federal filing”).

 3                     b. Ninth State Petition

 4            On March 29, 2016, Petitioner constructively filed a petition for resentencing in the

 5 Fresno County Superior Court, which denied the petition on May 5, 2016. (LDs 19, 20). There is

 6 nothing in the record that suggests this petition was not properly filed, and Respondent makes no

 7 such argument. (ECF No. 16 at 6). Thus, Petitioner is entitled to statutory tolling for the period

 8 his ninth state petition was pending in the Fresno County Superior Court.

 9                     c. Tenth State Petition

10            On April 22, 2016,5 Petitioner filed a petition for writ of habeas corpus in the Fresno

11 County Superior Court, which denied the petition without prejudice for failure to verify the

12 petition on June 3, 2016. (LDs 21, 22). Respondent argues that because the tenth state petition

13 was not properly verified and thus, “not properly filed,” it could not toll the limitations period.

14 (ECF No. 16 at 6). The Ninth Circuit has recognized that a “state habeas petition [i]s not

15 ‘properly filed’ until a verification [i]s submitted in accordance with California law.” Zepeda v.

16 Walker, 581 F.3d 1013, 1019 (9th Cir. 2009). Accordingly, Petitioner is not entitled to statutory

17 tolling for the period during which his tenth petition was pending.

18                     d. Eleventh State Petition

19            On April 10, 2016, Petitioner constructively filed a petition for writ of habeas corpus in

20 the Fresno County Superior Court, which denied the petition on June 1, 2016. (LDs 23, 24). In

21 denying the petition, the superior court relied inter alia on In re Clark, 5 Cal. 4th 750 (Cal.

22 1993), quoting:

23                     “The court has . . . refused to consider newly presented grounds for
                       relief which were known to the petition at the time of the prior
24                     collateral attack on the judgment. [Citations.] The rule was stated
                       clearly in In re Connor, supra, 16 Cal.2d 701, 705: ‘In this state a
25                     defendant is not permitted to try out his contentions piecemeal by
                       successive proceedings attacking the validity of the judgment
26                     against him,’” (In re Clark (1993) 5 Cal.4th 750, 767–768.)
27   5
      As the tenth state petition does not include a signature or proof of service date, the Court is unable to apply the
     mailbox rule to the tenth state petition. The Court notes, however, this will not impact the timeliness determination
28   because the limitation period was tolled at the time the tenth state petition was filed. See section II(A)(2)(b), supra.


                                                                 5
 1                       “Before a successive petition will be entertained on its merits the
                         petitioner must explain and justify the failure to present claims in a
 2                       timely manner in his prior petition or petitions.” (Id. at p. 774.)
                         “With the exception of petitions which allege facts demonstrating
 3                       that a fundamental miscarriage of justice has occurred . . .,
                         unjustified successive petitions will not be entertained on their
 4                       merits.” (Id.at p. 775.)

 5 (LD 24 at 2).

 6              Respondent argues that because the eleventh state petition was denied as successive by

 7 the Fresno County Superior Court, it was not properly filed and does not toll the limitation

 8 period. (ECF No. 16 at 7). In support of this argument, Respondent relies in part on the following

 9 cases: “Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010) (‘For tolling to be applied based on a

10 second round, the petition cannot be untimely or an improper successive petition.’); In re Clark,

11 5 Cal. 4th at 770 (a successive petition is, of necessity, a delayed petition).” (ECF No. 16 at 7).

12              In Artuz v. Bennett, 531 U.S. 4 (2000), the Supreme Court held that an application for

13 state postconviction relief containing claims that are procedurally barred is “properly filed”
                                                                             6


14 within the meaning of § 2244(d)(2). Artuz stated that “an application is ‘properly filed’ when its

15 delivery and acceptance are in compliance with the applicable [state] laws and rules governing

16 filings,” and observed that “the question whether an application has been ‘properly filed’ is quite

17 separate from the question whether the claims contained in the application are meritorious and

18 free of procedural bar.” Id. at 8, 9. Subsequently, in Pace v. DiGuglielmo, 544 U.S. 408 (2005),

19 the Supreme Court clarified “that time limits, no matter their form, are ‘filing’ conditions” even
20 when the existence of certain exceptions to a timely filing requirement can prevent a late

21 application from being considered improperly filed. Id. at 417, 413. Pace noted that “there is an

22 obvious distinction between time limits, which go to the very initiation of a petition and a court’s

23 ability to consider that petition, and the type of ‘rule of decision’ procedural bars at issue in

24 Artuz, which go to the ability to obtain relief.” Pace, 544 U.S. at 417.

25              Respondent has not cited, and the Court is not aware of, a Ninth Circuit decision squarely

26 holding that improper successive petitions are not “properly filed” for purposes of tolling
27
     6
         The state procedural bars at issue in Artuz prescribed denial of claims that were previously determined on the
28 merits on direct appeal or that could have been raised on direct appeal but were not. Artuz, 531 U.S. at 11.


                                                                 6
 1 AEDPA’s limitation period. The language from Porter that Respondent cites is found in a

 2 paragraph in which the Ninth Circuit set forth “[v]arious rules regarding the computation of the

 3 § 2244(d)(1) limitation period and § 2244(d)(2) statutory tolling.” Porter, 620 F.3d at 958.

 4 Porter, however, did not involve a successive state habeas petition at all, but rather “the possible

 5 application of equitable tolling based on misconduct by an attorney.” Id. at 954. Other circuit

 6 courts are split on whether a successive state petition is properly filed for purposes of tolling

 7 AEDPA’s limitation period. See, e.g., Moore v. Sec’y, Fla. Dep’t of Corr., 762 F. App’x 610,

 8 616, 619 (11th Cir. 2019) (rejecting government’s argument that successive petition is not

 9 properly filed); Williams v. Birkett, 670 F.3d 729, 733 (6th Cir. 2012) (finding successiveness

10 rules more like Pace than Artuz and holding that impermissible successive petitions are not

11 properly filed); Mathis v. Thaler, 616 F.3d 461, 472 (5th Cir. 2010) (distinguishing Pace and

12 finding successive petition was properly filed under Artuz).

13          In denying Petitioner’s eleventh state petition, the superior court relied in part on Clark

14 and the California procedural bar against piecemeal presentation of claims via successive

15 petitions. (LD 24 at 2). Clark explained that “[a] successive petition presenting additional claims

16 that could have been presented in an earlier attack on the judgment is, of necessity, a delayed

17 petition,” and confirmed “the general rule is still that, absent justification for the failure to

18 present all known claims in a single, timely petition for writ of habeas corpus, successive and/or

19 untimely petitions will be summarily denied.” Clark, 5 Cal. 4th at 770, 797 (emphasis added). In
20 other words, an improper successive petition presenting piecemeal claims “is, of necessity,” an

21 untimely petition under California law and thus, not properly filed. A contrary rule would allow

22 a state prisoner to toll the statute of limitations at will simply by filing improper successive state

23 postconviction petitions. Cf. Pace, 544 U.S. at 413 (“On petitioner’s theory, a state prisoner

24 could toll the statute of limitations at will simply by filing untimely state postconviction

25 petitions. This would turn § 2244(d)(2) into a de facto extension mechanism, quite contrary to

26 the purpose of AEDPA, and open the door to abusive delay.”)
27          Relying on Clark’s direction that a “successive petition presenting additional claims that

28 could have been presented in an earlier attack on the judgment is, of necessity, a delayed


                                                       7
 1 petition,” Clark, 5 Cal. 4th at 770, and therefore untimely, this Court recommends finding that

 2 Petitioner is not entitled to statutory tolling for the period before and during the Fresno County

 3 Superior Court’s consideration of Petitioner’s eleventh state habeas petition. See Pace, 544 U.S.

 4 at 413 (holding that a habeas petition that is untimely under state law is not “properly filed”);

 5 Curiel, 830 F.3d at 868 (holding that “none of the time before or during the state court’s

 6 consideration of an untimely petition is tolled for purposes of AEDPA’s limitations period”).

 7                       e. Twelfth State Petition

 8              On February 28, 2017, Petitioner constructively filed his twelfth state habeas petition in

 9 the Fresno County Superior Court, which denied the petition because Petitioner “failed to offer

10 an adequate explanation for why he did not raise his current arguments in his previous petitions.”

11 (LD 26 at 2). The superior court quoted the following language from Clark: “Before a successive

12 petition will be entertained on its merits the petitioner must explain and justify the failure to

13 present claims in a timely manner in his prior petition or petitions.” (LD 26 at 2) (emphasis

14 added) (quoting Clark, 5 Cal. 4th at 774).

15              As a “successive petition presenting additional claims that could have been presented in

16 an earlier attack on the judgment is, of necessity, a delayed petition,” Clark, 5 Cal. 4th at 770,

17 Petitioner is not entitled to statutory tolling for the period before and during the Fresno County

18 Superior Court’s consideration of Petitioner’s twelfth state habeas petition.

19                       f. Conclusion

20              The Court finds that the instant federal petition was filed outside the one-year limitation

21 period when statutory tolling is applied. AEDPA’s one-year clock stopped while Petitioner’s

22 ninth state petition in the Fresno County Superior Court was pending (April 19, 20167–May 5,

23 2016). As discussed above, Petitioner’s tenth, eleventh, and twelfth state petitions were not

24 “properly filed,” and thus, the 363-day period before and during the superior court’s

25 consideration of said petitions (May 6, 2016–May 3, 2017) is not tolled. The one-year limitation

26 period therefore expired on May 5, 2017. Although Petitioner filed his thirteenth state petition on
27
     7
         Although Petitioner’s ninth state petition was filed on March 29, 2016, the one-year limitation period commenced
28 running on April 19, 2016.


                                                                8
 1 June 1, 2017, and three more petitions thereafter, § 2244(d) “does not permit the reinitiation of

 2 the limitations period that has ended before the state petition was filed.” Ferguson v. Palmateer,

 3 321 F.3d 820, 823 (9th Cir. 2003). Accordingly, the instant federal habeas petition is untimely

 4 unless Petitioner establishes that equitable tolling is warranted.

 5          3. Equitable Tolling

 6          The limitations period is subject to equitable tolling if the petitioner demonstrates “‘(1)

 7 that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

 8 stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)

 9 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Petitioner bears the burden of alleging

10 facts that would give rise to tolling. Holland, 560 U.S. at 649; Pace, 544 U.S. at 418.

11                  a. Extraordinary Circumstance

12          To the extent Petitioner’s opposition to the motion to dismiss can be construed as

13 claiming that Petitioner’s lack of legal sophistication was the cause for his delay, (ECF No. 23 at

14 1, 11), the Court finds that Petitioner is not entitled to equitable tolling on this ground. See, e.g.,

15 Baker v. Cal. Dep’t of Corr., 484 F. App’x 130, 131 (9th Cir. 2012) (“Low literacy levels, lack of

16 legal knowledge, and need for some assistance . . . are not extraordinary circumstances to

17 warrant equitable tolling . . . .”); Raspberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (“[A]

18 pro se petitioner’s lack of legal sophistication is not, by itself, an extraordinary circumstance

19 warranting equitable tolling.”).
20          In his objections to the previous findings and recommendation, Petitioner argues that he

21 is entitled to equitable tolling due to various traumatic experiences in custody that have caused

22 Petitioner to suffer from post-traumatic stress disorder, agoraphobia, panic attacks, depression,

23 and extreme anxiety. (ECF No. 32). In Bills v. Clark, 628 F.3d 1092 (9th Cir. 2010), the Ninth

24 Circuit articulated the following standard for equitable tolling based on mental impairment:

25                  (1) First, a petitioner must show his mental impairment was an
                    “extraordinary circumstance” beyond his control, by demonstrating
26                  the impairment was so severe that either
27                      (a) petitioner was unable rationally or factually to personally
                        understand the need to timely file, or
28


                                                       9
 1                           (b) petitioner’s mental state rendered him unable personally to
                             prepare a habeas petition and effectuate its filing.
 2

 3 Bills, 628 F.3d at 1099–1100 (footnote omitted) (citing Holland, 560 U.S. at 649).

 4              The Supreme Court has recognized that “[m]ental illness itself is not a unitary concept. It

 5 varies in degree. It can vary over time. It interferes with an individual’s functioning at different

 6 times in different ways.” Indiana v. Edwards, 554 U.S. 164, 175 (2008). Accordingly, the Court

 7 will undertake a review of the relevant time period and determine whether at any point

 8 Petitioner’s mental impairment was so severe that he “was unable rationally or factually to

 9 personally understand the need to timely file” or that his “mental state rendered him unable

10 personally to prepare a habeas petition and effectuate its filing.” Bills, 628 F.3d at 1100.

11              Based on the records before the Court, during the relevant time period, Petitioner was

12 diagnosed with pedophilia, bipolar disorder, and borderline personality disorder. (LD 39 at 485,
                            8
13 661, 668, 782, 783, 785). His past diagnoses include pedophilia, dissociative identity disorder,

14 major depressive disorder with psychotic features, post-traumatic stress disorder, personality

15 disorder, and psychotic disorder. Past symptoms include depression, anxiety, auditory

16 hallucinations, and multiple personalities. (LD 39 at 484).

17              From February 25, 2015 through at least September 2017, Petitioner was placed in the

18 Correctional Clinical Case Management System (“CCCMS”). (LD 39 at 498, 631, 632, 634,

19 1362, 1366, 1375, 1394, 1438). CCCMS is a level of care for inmates who “exhibit[] symptom
20 control, or [are] in partial remission as a result of treatment”; can stably function in the general

21 population, administrative segregation unit, or security housing unit; and do not meet the criteria

22 for higher levels of care. (ECF No. 42-1 at 2). See Coleman v. Schwarzenegger, 922 F. Supp. 2d

23 882, 903 n.24 (E.D. Cal. 2009).

24              From March 2016 to May 2017, progress notes indicate that Petitioner was

25 “cooperative,” “alert,” and “well oriented.” Petitioner’s thought process was described as

26 “linear,” “logical,” “goal directed,” “clear,” and “coherent.” Petitioner’s insight and judgment
27 were determined to be good or fair. Petitioner denied suicidal ideation, homicidal ideation, and

28   8
         LD 39 page numbers refer to the page number stamped on the bottom right corner.


                                                              10
 1 feeling hopeless or helpless. Petitioner’s condition was described as stable with no crisis

 2 concerns. (LD 39 at 661, 663, 665, 667, 782, 783, 785, 1372). In April 2016 and February 2017,

 3 Petitioner filed state habeas petitions in the Fresno County Superior Court. (LDs 21, 23, 25).

 4 During the limitation period, Petitioner also filed various administrative appeals and inmate

 5 requests.9 (ECF No. 43-15 at 26, 34, 36, 44, 63, 67, 71, 73, 109).

 6              For purposes of comparison, in August 2018, the month that Petitioner filed the instant

 7 federal habeas petition, Petitioner was still designated at the CCCMS level of care. (LD 39 at

 8 5556–58). Progress notes indicate that Petitioner was “cooperative,” “coherent,” and “alert with

 9 adequate concentration.” (LD 39 at 5556–59). Petitioner’s thought process was described as

10 “linear.” (LD 39 at 5556, 5558–59). His insight and judgment were determined to be fair. (LD 39

11 at 5556, 5558–59).

12              The record before this Court does not demonstrate a material difference in Petitioner’s

13 mental condition during the limitation period compared to the time he filed the instant federal

14 habeas petition. Additionally, during the limitation period, Petitioner filed state habeas petitions

15 and various administrative appeals. Accordingly, the Court finds that Petitioner’s mental

16 condition was not so severe that he “was unable rationally or factually to personally understand

17 the need to timely file” or that his “mental state rendered him unable personally to prepare a

18 habeas petition and effectuate its filing.” Bills, 628 F.3d at 1100. See Yeh v. Martel, 751 F.3d

19 1075, 1078 (9th Cir. 2014) (finding mental impairment did not cause delay where petitioner
20 “repeatedly sought administrative and judicial remedies,” including filing “a state habeas petition

21 in three different California venues”); Roberts v. Marshall, 627 F.3d 768, 773 (9th Cir. 2010)

22 (affirming district court decision concluding that petitioner’s mental incompetency was not the

23 cause of his untimeliness because petitioner “managed to file several petitions for post-

24 conviction relief in state court during the time for which [petitioner] seeks equitable tolling”

25 (citing Gaston v. Palmer, 417 F.3d 1030, 1035 (9th Cir. 2005))). Therefore, Petitioner has not

26 ///
27
     9
         According to Respondent, Petitioner has filed approximately sixty-eight inmate appeals since 2014. (ECF No. 42 at
28 5; LD 40).


                                                               11
 1 established the existence of an extraordinary circumstance from April 2016 through at least May

 2 2017 based on mental impairment.

 3          To the extent that Petitioner asserts that his physical condition and various medical issues

 4 constitute an extraordinary circumstance, the Court finds that Petitioner has not established that

 5 his physical condition prevented him from timely filing his federal habeas petition. Although

 6 Petitioner points to his poor eyesight and hearing impairment as obstacles to timely filing, (ECF

 7 No. 44 at 2), Petitioner “makes no argument that his physical disabilities were different in kind

 8 or degree during the period for which he claims an impediment” compared to when he filed the

 9 instant federal habeas petition or when he filed his state habeas petition and various

10 administrative appeals. Gaston v. Palmer, 417 F.3d 1030, 1035 (9th Cir. 2005), reh’g granted,

11 opinion modified on other grounds, 447 F.3d 1165 (9th Cir. 2006). Therefore, Petitioner has not

12 established the existence of an extraordinary circumstance based on physical condition.

13                  b. Diligence

14          In order to be entitled to equitable tolling, a petitioner must have exercised “reasonable

15 diligence, not maximum feasible diligence.” Holland, 560 U.S. at 653 (citations and internal

16 quotation marks omitted). “The standard for reasonable diligence does not require an

17 overzealous or extreme pursuit of any and every avenue of relief. It requires the effort that a

18 reasonable person might be expected to deliver under his or her particular circumstances.” Doe v.

19 Busby, 661 F.3d 1001, 1015 (9th Cir. 2011). “To determine if a petitioner has been diligent in
20 pursuing his petition, courts consider the petitioner’s overall level of care and caution in light of

21 his or her particular circumstances.” Id. at 1013. The Ninth Circuit has held that “diligence

22 during the existence of an extraordinary circumstance is the key consideration.” Gibbs v.

23 Legrand, 767 F.3d 879, 892 (9th Cir. 2014). However, Petitioner’s diligence before and after the

24 extraordinary circumstance is “[a]lso relevant” and “may be illuminating.” Id.

25          With respect to equitable tolling claims based on a mental impairment, the Ninth Circuit

26 has held that “the petitioner must show diligence in pursuing the claims to the extent he could
27 understand them, but that the mental impairment made it impossible to meet the filing deadline

28 under the totality of the circumstances, including reasonably available access to assistance.”


                                                     12
 1 Bills, 628 F.3d at 1100 (citing Holland, 560 U.S. at 649). Here, Petitioner states in conclusory

 2 fashion that he “tr[ied] to pursue [his] rights diligently.” (ECF No. 44 at 2). However, Petitioner

 3 has failed to make any allegations as to what steps he took to diligently pursue his federal claims

 4 at the time the extraordinary circumstance stood in his way. Petitioner does not provide details of

 5 any specific action he took in pursuing the claims to the extent he could understand them.

 6 Therefore, the Court finds that Petitioner has not met his burden in establishing that he has been

 7 pursuing his rights diligently.

 8                  c. Conclusion

 9          In sum, Petitioner has not established that he is entitled to equitable tolling. Petitioner has

10 not established the existence of an extraordinary circumstance from April 2016, when the

11 limitation period commenced, through May 2017, when AEPDA’s one-year clock expired.

12 Moreover, Petitioner has not demonstrated that he pursued his rights diligently. Therefore, the

13 instant federal petition was not timely filed, and dismissal is warranted on this ground.

14          B. Exhaustion

15          A petitioner in state custody who is proceeding with a petition for writ of habeas corpus

16 must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The exhaustion doctrine is based

17 on comity to the state court and gives the state court the initial opportunity to correct the state’s

18 alleged constitutional deprivations. Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v.

19 Lundy, 455 U.S. 509, 518 (1982). A petitioner can satisfy the exhaustion requirement by
20 providing the highest state court with a full and fair opportunity to consider each claim before

21 presenting it to the federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v.

22 Henry, 513 U.S. 364, 365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971).

23          Respondent contends that claims three through twelve are unexhausted because they have

24 not been presented to the California Supreme Court. (ECF No. 16 at 9). Petitioner apparently

25 does not challenge Respondent’s contention and states that he “will ‘delete’ claims 3–12 of the

26 original presentment.” (ECF No. 23 at 1). The Supreme Court has instructed that “if a petitioner
27 presents a district court with a mixed petition and the court determines that stay and abeyance is

28 inappropriate, the court should allow the petitioner to delete the unexhausted claims and to


                                                      13
 1 proceed with the exhausted claims if dismissal of the entire petition would unreasonably impair

 2 the petitioner’s right to obtain federal relief.” Rhines v. Weber, 544 U.S. 269, 278 (2005).

 3 However, as the instant federal habeas petition is untimely, Petitioner cannot proceed with the

 4 exhausted claims.

 5           C. Petitioner’s Motions

 6           On January 28, 2019, Petitioner filed a motion for decree pro confesso and a motion to

 7 dismiss the State’s case against Petitioner. (ECF No. 26). Relying on Federal Rule of Civil

 8 Procedure 56(e)(2), Petitioner asserts that because Respondent failed to timely address

 9 Petitioner’s assertions of facts, this Court may consider the facts as undisputed. (Id. at 1).

10 Petitioner accordingly requests that he be unconditionally released. (Id. at 2). Federal Rule of

11 Civil Procedure 56 governs motions for summary judgment, and thus is inapplicable in the

12 instant case. Accordingly, the motion should be denied.

13           On February 4, 2019, Petitioner filed a motion to compel Respondent to rebut point for

14 point Petitioner’s affidavit, which was attached to his opposition to the motion to dismiss. (ECF

15 No. 27). As set forth in section II(A), supra, the instant federal habeas petition is untimely and

16 should be dismissed. Given that Petitioner’s affidavit did not address the issue of timeliness, a

17 point for point rebuttal from Respondent would be irrelevant. Accordingly, the motion should be

18 denied.

19           On December 30, 2019, Petitioner filed a request to take judicial notice of the following

20 judicial opinions: Pierce v. Society of Sisters, 268 U.S. 510 (1925); Marbury v. Madison, 5 U.S.

21 137 (1803); Hale v. Henkel, 201 U.S. 43 (1906); Fehl v. Jackson County, 161 P.2d 782 (Or.

22 1945). (ECF No. 49 at 1). None of these decisions is relevant to determining whether Petitioner’s

23 federal habeas petition is timely. Accordingly, the request for judicial notice should be denied.

24                                                   III.

25                                 RECOMMENDATION & ORDER

26           Accordingly, the undersigned HEREBY RECOMMENDS that:

27      1. Respondent’s motion to dismiss (ECF No. 16) be GRANTED;

28      2. The petition for writ of habeas corpus be DISMISSED as untimely;


                                                     14
 1      3. Petitioner’s motion for decree pro confesso (ECF No. 26) be DENIED;

 2      4. Petitioner’s motion to compel (ECF No. 27) be DENIED; and

 3      5. Petitioner’s request for judicial notice (ECF No. 49) be DENIED.

 4          This Findings and Recommendation is submitted to the assigned United States District

 5 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 6 Rules of Practice for the United States District Court, Eastern District of California. Within

 7 THIRTY (30) days after service of the Findings and Recommendation, any party may file

 8 written objections with the court and serve a copy on all parties. Such a document should be

 9 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

10 objections shall be served and filed within fourteen (14) days after service of the objections. The

11 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

12 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

13 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

14 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

15 Cir. 1991)).

16
     IT IS SO ORDERED.
17

18      Dated:    January 30, 2020                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                    15
